DETAILED ACTION
This is the first Office action on the merits of Application No. 16/754,368. Claims 1, 3-4, 7-13, 17, 19-21, 24-27, 29, and 31 are pending. By preliminary amendment, claims 2, 5-6, 14-16, 18, 22-23, 28, and 30 are canceled.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the PCT international search report by the SIPO have been considered, but will not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1). In order to have the references printed on such resulting patent, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within the set period for reply to this Office action.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the reference character 115 in Fig. 12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The term “lower pair” (e.g. claim 1, line 1) in the claims is acknowledged as defining a kinematic pair relationship (see page 2 of the specification) and thus ‘lower’ does not indicate a direction or orientation.
The terms “head” and “tail” (e.g. claim 1, lines 11-12) are defined on page 10, lines 25-28 and the defined direction and orientation of view relative to the rotating elements are acknowledged.
The term “propeller” in “a first propeller assembly” (e.g. claim 1, line 16) is an uncommon term to use in the art unless referring to a propeller shaft or a bladed propeller. It appears the applicant is using the term to mean the assembly ‘propels’ or 

Claim Objections
Claims 1, 7, 9, 12, 19, 27, and 29 objected to because of the following informalities:  
claim 1, line 9, and claim 19, line 8, the phrase “the outer surface of the friction block” appears it should be –an outer surface of each friction block—because this is the first time the surface has been recited and multiple friction blocks have been recited;
claim 1, lines 9-10, and claim 19, line 9, the phrase “the inner surface” appears it should be –an inner surface—since this is the first time the element is recited;
claim 1, lines 10-13, and claim 19, lines 9-12 the instances “the friction block” appear they should be –each friction block—or similar designation as multiple friction blocks have been recited and if the singular case was preferred it has not been established which block is being referenced;
claim 7, lines 1-2, the phrase “the end faces” appears it should be –the end surfaces—because end faces are newly recited and claim 1 used the term ‘the end surface’;
claim 7, line 3, the phrase “second lapping part” appears the word ‘respectively’ should be added to the end of the phrase, –second lapping part respectively—;
claim 9, line 3, the word “assuming concave cambered-surface” appears it could be –having a concave cambered surface--;
claim 9, line 3-4, the two instances of “the side wall” for the first and second insert hole appears it should be –a side wall—since this is the first time the element has been recited;
claim 12, line 2, and claim 27, line 2, the phrase “rolling stick” appears it could –roller—since this is appears to be the result of the translation and roller is the typical term of the art;
claim 12, line 5, and claim 27, line 5, the phrase “smaller the distance”  appears it should be –smaller a radial distance—to better specify the distance and reflect the fact this is newly recited; and
claim 29, line 3, the phrase “towards the first inclined surface on a side of the first groove away from the first inclined surface” appears it should be –towards the first inclined surface and the first pre-loading assembly is located on a side of the first groove away from the first inclined surface—so that the phrase distinguishes that this limitation is not describing the location the first traction element is being pushed, but rather the location of the assembly itself.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 7-13, 17, 19-21, 24-27, 29, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 19, and claim 19, line 18, the phrase “snap-fit” renders the claim indefinite because the metes and bounds of snap-fit are unclear. Typically this term is used to indicate at least one of two parts deflecting and then interlocking together. Fig. 9 shows the first traction element 32 is a rolling element. Since the rolling element is forced onto the rotating ring, it appears the applicant could amend to –interference-fit—or similar engagement language.
	Regarding claims 11-12 and 26-27, the phrases “bottom” and “top” render the claim indefinite because it is unclear which directions are being referred to since “bottom” and “top” may change directions depending on the position of the element with regard to the user. It appears applicant should use radially inner or radially outer to clarify the directions being recited in the claims.
	Regarding claim 19, lines 7-8, the phrase “the outer surface of the friction block is provided with an arc wedge surface and the inner surface is a cambered-surface stop surface” renders the claim indefinite because it appears the type of surface is incorrect for the embodiment being claimed. It appears the applicant is trying to claim the third 
	Claims 3-4, 7-13, 17, 20-21, 24-27, 29, and 31 are also rejected as being dependent upon a rejected base claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 7-13, 17, 19-21, 24-27, 29, and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 7-13, 17, 19-21, 23-26, 28, and 30 of copending Application No. 16/754,369 in view of Yamamoto (US Patent Publication 20100051402). The difference between the claims is the instant application is related to “a wedge assembly always contacting the rotating ring and the arc wedge surface simultaneously” (Fig. 6 shows a sprag wedge feature .
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 1, 3-4, 7-13, 17, 19-21, 24-27, 29, and 31 are not indicated allowable because of the 35 U.S.C. 112(b) rejections and the provisional nonstatutory double patenting rejection. A statement of reasons for allowance will be provided in the event of allowance. Applicant is informed of the following prior art which is most representative of the subject matter of the claims.
The closest prior art, Lin (Chinese Document CN104132079), Constantinesco (US Patent 1618915), and Dodge (US Patent 2785782), discloses an overrunning clutch. Lin discloses inner rotating member (1, 1’), outer rotating element (9, 9’), friction blocks (4, 4’), the propeller assembly (2, 2’), and first elastic element (37, 37’), but does not disclose the friction blocks are overlapped, the claimed arrangement of the first elastic element, and the push-block assembly. Constantinesco discloses a wedge assembly (e.g. 30) and first elastic element (32), but does not disclose the push-block 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Krenn (US Patent Publication 20180031056) discloses a one-way roller clutch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111. The examiner can normally be reached Tues-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/LORI WU/Examiner, Art Unit 3659